Citation Nr: 9921394	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-28 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back disability.  

2.  Entitlement to an increased rating for internal derangement 
of the right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for torn medial meniscus 
of the left knee, current evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
January 1946.  

The present case arises from an August 1993 decision that denied 
an increased rating for the veteran's right knee disability, 
denied the veteran's attempt to reopen his claim for service 
connection for a low back disability, and while granting service 
connection for a left knee disability, only assigned a 10 percent 
evaluation for it.  In March 1994, the veteran expressed his 
disagreement with the claims that were denied and with the 10 
percent rating assigned for his left knee disability.  A 
statement of the case was issued in July 1994, and the appeal was 
perfected upon the receipt at the Regional Office (RO) in August 
1994, of a VA Form 9 (Appeal to Board of Veterans' Appeals).  A 
hearing at which the veteran and his wife testified was conducted 
at the RO in October 1994, and supplemental statements of the 
case were issued in February 1995, March 1998, and July 1998.  
The case was subsequently forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  


REMAND

A review of the record reflects that, in his August 1994, 
substantive appeal, the veteran indicated a specific desire to 
appear personally before a Member of the Board.  Although the 
veteran and his wife subsequently provided testimony before a 
hearing officer at the RO, there is no evidence in the claims 
file reflecting a desire by the veteran to withdraw his request 
to appear at a hearing conducted by a Member of the Board.  In 
June 1999, the Board wrote to the veteran, with a copy of the 
letter to the veteran's representative, seeking verification that 
the veteran still desired to appear before a Board Member.  The 
letter advised that, in the event no response were received 
within 30 days, it would be assumed the veteran wanted a hearing 
before a Board Member at the RO, and arrangements would be made 
to accomplish that.  No response was received from either the 
veteran or his representative within the next 30 days.

Under the circumstances described above, this case is remanded 
for the following:

The RO should schedule the veteran for a 
hearing before a member of the Board at the 
RO as soon as practicable.  

No action is required of the veteran until he is further 
informed.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










